DETAILED ACTION
This action is in response to Amendment/RCE filed on November 20, 2020 and entered with an RCE. 
Claims 1, 6, 7, 10, 11, 15 and 18-20 have been amended. Currently, claims 1-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.
Response to Arguments
4.	Applicant’s remarks and arguments directed to 35 USC 103(a) rejection, presented on 11/20/20 have been fully considered but they are moot in view of the new ground of rejection presented in this office action.
Claim Rejection - 35 USC § 112 
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 1, 10 and 18, recites the limitation of “the flow confidence reflecting a likelihood that the first action retained the information in the first field to which the first tag applies” does not appear to be described in the original specification in a way to reasonably explain to one skilled in the art. Certainly, Applicant’s original specification disclosed “reducing compliance costs associated with requirement(s), and/or reducing the likelihood of failing to comply with the requirement (0011). Property(ies) associated with the tag(s) can reflect that the tag(s) were applied based upon pre-defined template(s). ([0037])”. However, the amended claim recited limitations are ‘reflecting a likelihood that the first action retained the information in the first field to which the first tag applies’. Examiner is unable to locate these limitations in the original specification. Any types of maintaining, saving, recording can interpret as retaining. The claim, as best understood, has been rejected based on a teaching of the prior art. In order to expedite the prosecution process of this present application, the examiner assumes that applicants will correct or delete the new matter issues.
Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends. 
Claim Rejections- 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	Claims 1, 2, 4-10 and 12-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shorman et al. (US 2017/0177589 A1), hereinafter Shorman in view of Brown (US 2008/0228749 A1). 
As for claim 1, Shorman teaches a system comprising: at least one hardware processor; and a memory having computer-executable instructions stored thereupon which, when executed by the at least one hardware processor, cause the system to: obtain a derived dataset, the derived dataset having been generated by transforming a source dataset into the derived dataset, the source dataset storing data in one or more fields including a first field having a first tag confidence that a first tag applies to information in the first field ([0008], user search for objects inputting a search query into a query field, [0059], collecting and analyzing objects, [0006], [0070]);
calculate a flow…for the first field using an adaptive algorithm in accordance with a first action performed on the first field when transforming the source dataset, the flow…reflecting a likelihood that the first action….the information in the first field to which the first tag applies (see [0006], generating a set of tag candidates by extracting objects, calculating for each tag candidate of the set of tag candidates, [0007], tag restricted to pre-defined character limit, [0008], search query includes fields, [0037], search and query includes various algorithms, [0070], [0079], object tag include query field, [0084], represent the decreasing likelihood that the user will share an interest in content objects);
calculate derived …for the first tag in accordance with the first tag…and the flow..; when the derived…is greater than or equal to a first threshold, associate the first tag with the derived dataset; and (see [0006], calculating for each tag candidates of the set of tag candidates. Each suggested tag has a quality score greater than a threshold quality score, [0021], data store can be columnar, relational, correlation, manage, retrieve, modify, add, delete on data store); 
when the derived…is less than the first threshold and greater than a second threshold: identify a second action to be performed with respect to the first tag for the derived dataset; receive a response to the second action with respect to the first tag for the derived dataset; and modify the adaptive algorithm in accordance with the received response (see [0037], rank with degree of relevance. Ranked higher than or less relevant associated with search query, various ranking algorithms implemented and presented. Identify and match query field and display to user. The user can select, confirm the desire match). 
Shorman teaches claimed invention but does not explicitly teach the limitations of “tag confidence”, “a flow confidence”, “the flow confidence”, “the first action retained the information”, “a derived confidence” or “the derived confidence”. Although, Shorman teaches quality score ([0006]). However, in the same field of endeavor, Brown teaches the limitations of “tag confidence”, “a flow confidence”, “the flow confidence”, “the first action retained the information”, “a derived confidence” or “the derived confidence” (see [0028], provide a greater likelihood that the generated tags are relevant to the new content to be tagged. [0037], the classifier can implement a confidence threshold to reduce the likelihood of an inappropriate tag being selected).
Shorman and Brown both references teach features that are directed to analogous art and they are from the same field of endeavor, such as search and identify data corresponding to tagged dataset . The tagged associated with object, candidate, documents and provide relationship of data.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Brown’s teaching to Shorman's system for accurately and automatically tagging media file or object. Hence, tags can be representative of the content as a whole. Further, this would help whole content to be tagged rather than portion of the content being tagged or reviewed (see Brown [0003]-[0004]).
As for claim 10, 
		The limitations therein have substantially the same scope as claim 1 except for the limitations of during the one or more processing operations and the claim 10 is directed to a method claim for implementing those steps of claim 1. Shorman teaches one or more processing operations (see Shorman, [0021], fig. 4). Therefore, claim 10 is rejected for at least the same reasons as claim 1.
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Brown’s teaching to Shorman's system for accurately and automatically tagging media file or object. Hence, tags can be representative of the content as a whole. Further, this would help whole content to be tagged rather than portion of the content being tagged or reviewed (see Brown [0003]-[0004]).
As for claim 18, 
		The limitations therein have substantially the same scope as claim 1 because claim 18 is a  computer storage device claim for implementing those steps of claim 1. Therefore, claim 18 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Brown’s teaching to Shorman's system for accurately and automatically tagging media file or object. Hence, tags can be representative of the content as a whole. Further, this would help whole content to be tagged rather than portion of the content being tagged or reviewed (see Brown [0003]-[0004]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Shorman and Brown teaches:
wherein the adaptive algorithm is trained using a machine learning process (see Shorman, [0082]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Shorman and Brown teaches:
wherein the second action comprises providing the first tag to a human reviewer (see Shorman, [0026]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Shorman and Brown teaches:
 wherein the second action comprises an automatic process to review at least a portion of the derived dataset to determine whether or not the first tag should flow to the derived dataset (see Shorman, [0044]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Shorman and Brown teaches:
 wherein the computer-executable instructions, when executed by the processor, cause the system to: calculate the flow confidence for the first field using the adaptive algorithm based at least upon a flow analysis of the derived dataset and the source dataset (see Shorman, [0006], [0025]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Shorman and Brown teaches:
wherein the computer-executable instructions, when executed by the processor, cause the system to: when the derived confidence is less than the first threshold and greater than the second threshold, modify at least one of: a value of the first threshold or a value of the second threshold in accordance with the received response (see Shorman, [0037]; Also see Brown, [0039]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Shorman and Brown teaches:
wherein at least one of the first threshold or the second threshold is determined as a function of a compliance requirement and an associated risk (see Shorman, [0047]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Shorman and Brown teaches:
 wherein the computer-executable instructions, when executed by the processor, cause the system to: perform conflict resolution between conflicting tags of the derived dataset using a set of rules (see Shorman, [0073]-[0074]).
Claims 12-17 correspond in scope to claims 2, 4-9 and are similarly rejected.
Claims 19-20 correspond in scope to claims 2 and 4-8 and are similarly rejected.
					Allowable Subject Matter
9.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim. Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim. Claim 18 would be allowable if the subject matter of claim 3 incorporate with claim 18. 
The claims would be allowable if rewritten/amended to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office action.
Prior Arts
10.	US 7,987,144 B1 a flow confidence for a field is calculated, an associated derived confidence for a particular tag is calculated in accordance with an associated confidence and the flow confidence. Transforming a source dataset into the derived dataset, the source dataset storing data in one or more fields including a first field having a first tag confidence that a first tag applies to the first field. 
US 20180218207 teaches transforming a source dataset into the derived dataset, the source dataset storing data in one or more fields including a first field having a first tag confidence that a first tag applies to the first field. When the associated derived confidence is greater than or equal to a first threshold, the particular tag is copied to the derived dataset.
US 9785866 teaches an associated derived confidence is greater than or equal to a first threshold, the particular tag is copied to the derived dataset. When the associated derived confidence is less than or equal to a second threshold, the particular tag is not copied to the derived dataset. A response to the action is received and the adaptive algorithm is modified in accordance with the received response.
Also see, US 20160188701, US 20180364979, US 2017016163, US 9740979, US 9928284, US 6003027, US 20180032671, US 7912842, US 20150310166, US 20180018590, US 20190251469, US 20190318011, US 20190318202,  US 20150379429: these references are state of the art at the time of the claimed invention. 
Conclusion
11.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(a), 37 C.F.R. § 1.111(c)).
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154    
2/12/21